Judgment and order reversed on the facts and a new trial granted, with costs to the appeEant to abide the event, unless the plaintiff shaE, within ten days, stipulate to reduce the verdict to the sum of $3,500 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. AE concur, except Thompson, J., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.